Citation Nr: 1803453	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a subarachnoid hemorrhage of the brain, claimed as stroke.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel



INTRODUCTION

The Veteran had recognized guerilla service and Regular Philippine Army service from March 1944 to May 1945.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in June 2015 when it was remanded to obtain additional records.  The Board notes that VA attempted to obtain the Veteran's records form the Social Security Administration ("SSA").  Unfortunately SSA records were destroyed and are not available for consideration.  The VA also contacted the appropriate Service Branch to confirm the Veteran's period and character of service.  In consideration of this, the remanded development has been substantially completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There is no evidence connecting the Veteran's military service to his subarachnoid hemorrhage of the brain, claimed as stroke.

2.  The Veteran had guerilla service and Regular Philippine Army service but did not have service as an Old (Regular) Philippine Scout prior to October 6, 1945.  


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service-connection for subarachnoid hemorrhage of the brain, claimed as stroke have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a).

2.  The Veteran's service is not qualifying service for VA pension benefits.  
38 U.S.C. §§ 101, 107, 1521; 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  SERVICE CONNECTION

The Board denies entitlement to service-connection as there is no evidence connecting the Veteran's subarachnoid hemorrhage of the brain or stroke to military service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

There is no question that the Veteran has the present medical conditions for which he seeks service connection.  The Veteran has submitted several medical records that confirm the onset of both conditions.  These same records confirm that both conditions began nearly fifty years after his service.  The Veteran has not alleged that these conditions began in service.  Unfortunately, he has also not alleged that they are related to any in-service event.  Specific records related to the Veteran's service are unfortunately very sparse.  Therefore, the Board has not found any event in these records that could be considered to relate to the present medical conditions.  While the Veteran would certainly be competent, and here likely the most probative source of any information regarding any event or in-service injury, the Veteran has not alleged any such event.  Consequently, the lack of any evidence showing a causal relationship between the Veteran's present medical conditions requires that service-connection be denied.  

The lack of any evidence regarding a causal connection between the present medical conditions and service also precludes the need for a medical examination.  The Veteran's representative has argued that an examination should be provided, however, a medical opinion regarding the Veteran's conditions is not required because the record before the Board does not indicate that the disability had a causal connection to or was associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board denies entitlement to service-connection as there is no indication that the Veteran's medical conditions are related to service.  


II.  NONSERVICE-CONNECTED PENSION BENEFITS

The Board denies entitlement to nonservice-connected pension benefits because the Veteran's guerilla service and Regular Philippine Army service are not legally eligible for the benefits sought.  VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  

A Philippine veteran is limited by law to the award of a defined set of benefits. Service as an Old (Regular) Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits. 38 U.S.C.A. §§ 107(a), 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Pursuant to Tagupa v. McDonald, 27 Vet. App. 95 (2014), the Board remanded the appeal to obtain verification of the Veteran's service from the Department of the Army.  Following this remand, the Army confirmed the Veteran's guerilla service and Regular Philippine Army service.  Unfortunately, this kind of service does not qualify for the pension Benefits sought by the Veteran. The Board greatly appreciates the Veteran's honorable service.  The Board also appreciates that this legal distinction regarding service may seem unfair.  Unfortunately, the Board may only comply with the laws and regulations and cannot award pension benefits as the Veteran does not have the qualifying service.  


ORDER

Entitlement to service-connection for subarachnoid hemorrhage of the brain, claimed as stroke is denied.  

Entitlement to nonservice-connected pension benefits is denied.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


